Case 8:20-cv-00043-SB-ADS Document 170-3 Filed 03/23/21 Page 1 of 8 Page ID #:2303




                            SERVING SAN DIEGO & ORANGE COUNTIES

                          http://www.linkedin.com/in/petelepiscopo/
                              www.LepiscopoLawFirm.com
        _______________________________________________________________________________
                                       SAN DIEGO OFFICE




                EXHIBIT 2
    Case 8:20-cv-00043-SB-ADS Document 170-3 Filed 03/23/21 Page 2 of 8 Page ID #:2304


Peter Lepiscopo

From:                                  Peter Lepiscopo
Sent:                                  Monday, March 15, 2021 1:31 PM
To:                                    Reardon, Colin (CFPB); plepiscopo@att.net
Cc:                                    Assae-Bille, Vanessa (CFPB)
Subject:                               RE: Stipulation re Case Schedule & Page Limits



Dear Colin:

June 4 through June 14.

Pete




NOTICE: ATTORNEY-CLIENT & ATTORNEY WORK PRODUCT PRIVILEGES APPLY AND
CONFIDENTIAL MATERIAL: The information contained in this email message and all attachments are
covered and protected by the attorney-client and/or work product privileges and are confidential information
intended only for the use of the individual or entity named above. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering it to the intended recipient, you are
hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited. If
you have received this communication in error, please immediately notify us by return e-mail.

From: Reardon, Colin (CFPB) <Colin.Reardon@cfpb.gov>
Sent: Monday, March 15, 2021 1:26 PM
To: plepiscopo@att.net; Peter Lepiscopo <pete@familyofficelaw.com>
Cc: Assae-Bille, Vanessa (CFPB) <Elisabeth.Assae-Bille@cfpb.gov>
Subject: RE: Stipulation re Case Schedule & Page Limits

Pete,

Following up on our conversation this morning: When in June is your planned vacation?

Thanks,
Colin

Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete the e-mail and any
attachments. An inadvertent disclosure is not intended to waive any privileges.




                                                                    1
    Case 8:20-cv-00043-SB-ADS Document 170-3 Filed 03/23/21 Page 3 of 8 Page ID #:2305

From: Reardon, Colin (CFPB)
Sent: Monday, March 15, 2021 12:03 PM
To: plepiscopo@att.net; 'Peter Lepiscopo' <pete@familyofficelaw.com>
Cc: 'David Holt' <dholt@holtlawoc.com>; JSB@JeffreyBenice.com; Assae-Bille, Vanessa (CFPB) <Elisabeth.Assae-
Bille@cfpb.gov>
Subject: RE: Stipulation re Case Schedule & Page Limits
Importance: High

Pete,

I just called and left a message with your receptionist. Please provide your availability this week for the pre-motion
conference of counsel.

Thanks,
Colin

Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete the e-mail and any
attachments. An inadvertent disclosure is not intended to waive any privileges.


From: Reardon, Colin (CFPB)
Sent: Friday, March 12, 2021 12:27 PM
To: plepiscopo@att.net; 'Peter Lepiscopo' <pete@familyofficelaw.com>
Cc: 'David Holt' <dholt@holtlawoc.com>; JSB@JeffreyBenice.com; Assae-Bille, Vanessa (CFPB) <Elisabeth.Assae-
Bille@cfpb.gov>
Subject: RE: Stipulation re Case Schedule & Page Limits

Pete,

Following up on this: To the extent that you do not agree to entry of the stipulation, the Bureau intends to file a joint
motion with David Holt and Jeff Benice’s clients seeking entry of the proposed order shared with you yesterday. Please
provide times next week when you’re available for the pre-motion conference of counsel required by Local Rule 7-3.

Thanks,
Colin

Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete the e-mail and any
attachments. An inadvertent disclosure is not intended to waive any privileges.


From: Reardon, Colin (CFPB)
Sent: Friday, March 12, 2021 10:05 AM
To: plepiscopo@att.net; 'Peter Lepiscopo' <pete@familyofficelaw.com>
Cc: 'David Holt' <dholt@holtlawoc.com>; JSB@JeffreyBenice.com; Assae-Bille, Vanessa (CFPB) <Elisabeth.Assae-
Bille@cfpb.gov>
Subject: RE: Stipulation re Case Schedule & Page Limits

Pete,

Please give me a call today, or proposed some times early next week, so that we can meet and confer about this, as
contemplated by Judge Blumenfeld’s standing order. We’d prefer to reach an agreement among all parties about the
schedule.


                                                                    2
    Case 8:20-cv-00043-SB-ADS Document 170-3 Filed 03/23/21 Page 4 of 8 Page ID #:2306
Thanks,
Colin

Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete the e-mail and any
attachments. An inadvertent disclosure is not intended to waive any privileges.


From: plepiscopo@att.net <plepiscopo@att.net>
Sent: Friday, March 12, 2021 9:53 AM
To: Reardon, Colin (CFPB) <Colin.Reardon@cfpb.gov>; 'Peter Lepiscopo' <pete@familyofficelaw.com>
Cc: 'David Holt' <dholt@holtlawoc.com>; JSB@JeffreyBenice.com; Assae-Bille, Vanessa (CFPB) <Elisabeth.Assae-
Bille@cfpb.gov>
Subject: RE: Stipulation re Case Schedule & Page Limits


CAUTION: This email originated from a non-government domain. DO NOT click links or open attachments unless you recognize
and/or trust the sender. Contact Cybersecurity Incident Response Team (CSIRT) at 202-435-7200 or report a suspicious email.

No.




SERVING SAN DIEGO & ORANGE COUNTIES


Peter D. Lepiscopo, Esq.

   LinkedIn: http://www.linkedin.com/in/petelepiscopo/

   WEB: http://www.LepiscopoLawFirm.com

SAN DIEGO COUNTY OFFICE (Main)
  3511 Camino del Rio South, Suite 101
  San Diego, California 92108
Telephone: (619) 299-5343
Facsimile: (619) 330-2991
e-mail: plepiscopo@att.net

ORANGE COUNTY OFFICE
 695 Town Center Drive, 7TH Floor
 Costa Mesa, California 92626

NOTICE: ATTORNEY-CLIENT & ATTORNEY WORK PRODUCT PRIVILEGES APPLY AND
CONFIDENTIAL MATERIAL: The information contained in this email message and all attachments are
covered and protected by the attorney-client and/or work product privileges and are confidential information
intended only for the use of the individual or entity named above. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering it to the intended recipient, you are

                                                                    3
    Case 8:20-cv-00043-SB-ADS Document 170-3 Filed 03/23/21 Page 5 of 8 Page ID #:2307

hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited. If
you have received this communication in error, please immediately notify us by return e-mail.

From: Reardon, Colin (CFPB) <Colin.Reardon@cfpb.gov>
Sent: Friday, March 12, 2021 6:44 AM
To: plepiscopo@att.net; 'Peter Lepiscopo' <pete@familyofficelaw.com>
Cc: 'David Holt' <dholt@holtlawoc.com>; JSB@JeffreyBenice.com; Assae-Bille, Vanessa (CFPB) <Elisabeth.Assae-
Bille@cfpb.gov>
Subject: RE: Stipulation re Case Schedule & Page Limits

Pete,

Your proposed change is contrary to Judge Blumenfeld’s standing order on motions for summary judgment (available
here), which states that he will not entertain cross-motions for summary judgment, and that if parties wish to cross-
move for summary judgment, the parties must meet and confer to determine which party will be the moving party and
which will be the opposing party. (See Paragraph 1.d.) David Holt and Jeff Benice have already agreed to the stipulation
I sent yesterday, under which the Bureau will be the moving party and their clients will present any issues on which they
will cross-move in their oppositions. Given that, as well as the breadth of the Bureau’s motion (which will seek summary
judgment against all remaining defendants), it will be more efficient and more consistent with Judge Blumenfeld’s
individual rules for Defendant Nesheiwat to present his arguments for summary judgment in his opposition to the
Bureau’s motion, rather than in a separate cross-motion.

Please confirm whether Defendants Nesheiwat will agree to the stipulation I circulated yesterday. I’m also available for
a call if you’d like to discuss.

Thanks,
Colin

Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete the e-mail and any
attachments. An inadvertent disclosure is not intended to waive any privileges.


From: plepiscopo@att.net <plepiscopo@att.net>
Sent: Thursday, March 11, 2021 9:32 PM
To: Reardon, Colin (CFPB) <Colin.Reardon@cfpb.gov>; 'Peter Lepiscopo' <pete@familyofficelaw.com>
Cc: 'David Holt' <dholt@holtlawoc.com>; JSB@JeffreyBenice.com; Assae-Bille, Vanessa (CFPB) <Elisabeth.Assae-
Bille@cfpb.gov>
Subject: RE: Stipulation re Case Schedule & Page Limits
Importance: High


CAUTION: This email originated from a non-government domain. DO NOT click links or open attachments unless you recognize
and/or trust the sender. Contact Cybersecurity Incident Response Team (CSIRT) at 202-435-7200 or report a suspicious email.

Dear Colin:

Please note that Mr. Nesheiwat will be filing a motion for summary judgment as well. So, please adjust page 3
to read:


                                                Current Deadline                 Proposed Deadline

                                                                    4
    Case 8:20-cv-00043-SB-ADS Document 170-3 Filed 03/23/21 Page 6 of 8 Page ID #:2308

 Discovery Deadline—                  March 29, 2021     March 29, 2021
 Nonexpert
 Pl.’s Motion for Summary By April 16, 2021 May 14 21, 2021
 Judgment Plaintiff and
 Defendant Nesheiwat’s
 Cross-Motions for
 Summary Judgment to be
 Concurrently Filed &
 Served
 Defs.’ All Oppositions                                  June 11 18, 2021
 Due
 Pl.’s All Replyies Due                                  July 9 16, 2021
 Motion Hearing Deadline              May 21, 2021       July 23 30, 2021
 Motions in Limine                    May 31, 2021       August 16 23, 2021
 Trial Filings Deadline               June 21, 2021      September 13 20,
                                                         2021
 Pretrial Conference                  June 25, 2021      September 17 24,
                                                         2021
 Trial                                July 12, 2021      October 4 11, 2021




SERVING SAN DIEGO & ORANGE COUNTIES


Peter D. Lepiscopo, Esq.

   LinkedIn: http://www.linkedin.com/in/petelepiscopo/
                                                     5
    Case 8:20-cv-00043-SB-ADS Document 170-3 Filed 03/23/21 Page 7 of 8 Page ID #:2309


   WEB: http://www.LepiscopoLawFirm.com

SAN DIEGO COUNTY OFFICE (Main)
  3511 Camino del Rio South, Suite 101
  San Diego, California 92108
Telephone: (619) 299-5343
Facsimile: (619) 330-2991
e-mail: plepiscopo@att.net

ORANGE COUNTY OFFICE
 695 Town Center Drive, 7TH Floor
 Costa Mesa, California 92626

NOTICE: ATTORNEY-CLIENT & ATTORNEY WORK PRODUCT PRIVILEGES APPLY AND
CONFIDENTIAL MATERIAL: The information contained in this email message and all attachments are
covered and protected by the attorney-client and/or work product privileges and are confidential information
intended only for the use of the individual or entity named above. If the reader of this message is not the
intended recipient or the employee or agent responsible for delivering it to the intended recipient, you are
hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited. If
you have received this communication in error, please immediately notify us by return e-mail.

From: Reardon, Colin (CFPB) <Colin.Reardon@cfpb.gov>
Sent: Thursday, March 11, 2021 4:37 PM
To: Peter Lepiscopo <pete@familyofficelaw.com>; plepiscopo@att.net
Cc: David Holt (dholt@holtlawoc.com) <dholt@holtlawoc.com>; JSB@JeffreyBenice.com; Assae-Bille, Vanessa (CFPB)
<Elisabeth.Assae-Bille@cfpb.gov>
Subject: Stipulation re Case Schedule & Page Limits

Pete,

We’d like to submit a stipulation to the Court seeking to adjust the case schedule to provide the parties with additional
time for summary judgment briefing and to prepare for trail. In addition, the stipulation seeks to extend the page limits
for the Bureau’s summary judgment motion, since we plan to move for summary judgment against all defendants in a
single motion.

David Holt and Jeff Benice (cc’d) have both told us that they agree to the proposed stipulation. Can you please let us
know whether Defendants Nesheiwat will agree to it as well, and whether you have an edits?

Thanks,
Colin

Colin Reardon
Senior Litigation Counsel | Office of Enforcement
Office: (202) 435-9668 | Mobile: (202) 570-6740

Consumer Financial Protection Bureau
consumerfinance.gov

Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete the e-mail and any
attachments. An inadvertent disclosure is not intended to waive any privileges.

                                                                    6
Case 8:20-cv-00043-SB-ADS Document 170-3 Filed 03/23/21 Page 8 of 8 Page ID #:2310




                                        7
